DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "light rod" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0309366 A1) in view of Chen et al. (US 2005/0151451 A1).
Re claim 1, Park et al. discloses a device comprising a frame, comprising four side edges (S1, S2, S3, S4) connected end to end in turn and enclosing a hollow frame structure, and a backplate (400) located inside the hollow structure enclosed by the frame, wherein four side edges of the backplate are detachably connected with four sides in the frame (Fig. 1, ref. 400).  Park et al. does not disclose the device wherein each of the four side edges is adjustable in length.

It would have been obvious to employ the device wherein each of the four side edges is adjustable in length since one would be motivated to adjust according to the dimensions and length and width of the flat display panel (paragraph 0024).
Re claim 2, Park et al. discloses a device wherein the frame comprises two first frame straight-edge parts (S1, S3) opposite to each other; two second frame straight-edge parts (S2, S4) opposite to each other; and four frame corner parts (C1, C2, C3, C4), each of the frame corner parts comprising a first portion and a second portion disposed at an included angle; wherein each frame corner part of the four frame parts is connected to one first frame straight-edge part and one second frame straight-edge part adjacent to the one first frame straight-edge part (Fig. 3, ref. S1, S2, C1), and the first portion of the frame corner part is butted with the one first frame straight-edge part, and the second portion of the frame corner part is butted with the one second frame straight-edge part, the four side edges of the frame area composed of the four frame corner parts, two first frame straight-edge part and two second frame straight-edge parts (Fig. 3, ref. S1, S2). 
Re claim 3, Park et al. discloses a device wherein the first frame straight-edge part is detachable or slideably connected with the first portion; and/or the second frame straight-edge part is detachably connected or slideably connected with the second portion (Fig. 3, ref. S1, S2).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0292315 A1) in view of Chen et al.

Chen et al. discloses a device wherein each of the four side edges is adjustable in length (paragraph 0024).
It would have been obvious to employ the device wherein each of the four side edges is adjustable in length since one would be motivated to adjust according to the dimensions and length and width of the flat display panel (paragraph 0024).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. and Chen et al. view of Takata (US 2013/0057779 A1).
Bae et al. discloses the device wherein a hollow cavity for accommodating a light bar (340) is provided inside at least one side edge of the frame, but does not disclose an open for a lead terminal of the light rod is arranged at the side edge.
Takata discloses an open (33) for a lead terminal (30) of the light rod is arranged at the side edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an open for a lead terminal of the light rod is arranged at the side edge since one would be motivated to supply lower to the light bar. 

Allowable Subject Matter
Claims 4-17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach of disclose, in light of the specifications, the frame-backplate assembly according to claim 2, wherein the backplate comprises an adjustable bracket detachably connected with the backplate body, wherein a length of projection, on each of the four side edges of the frame, of the adjustable bracket is adjustable, in combination with all the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD H KIM/            Primary Examiner, Art Unit 2871